The petition in error and case-made were filed in this court on November 13, 1911, and the cause regularly set for submission on September 15, 1913. The plaintiff in error has failed to file and serve brief, as required by rule 7 of this court (38 Okla. vi, 95 Pac. vi). In fact, neither party has filed briefs in this case. Apparently the appeal has been abandoned. In any event, it should be dismissed for want of prosecution. Streeter v. McCoy, 34 Okla. 490, 126 P. 216;Streeter v. Huene, 34 Okla. 491, 126 P. 216; Thompson v.Murray, 34 Okla. 521, 125 P. 1133; Reliable Ins. Co. v.Newcomber, 34 Okla. 759, 127 P. 260; M., O.   G. R. Co. v.Johnson, 34 Okla. 816, 127 P. 386; First Nat. Bank v.Baldwin, 34 Okla. 825, 127 P. 260; Snow v. Frye,34 Okla. 826, 127 P. 422.
By the Court: It is so ordered.